In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2516 
RONALD OLIVA, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BLATT, HASENMILLER, LEIBSKER & MOORE, LLC, 
                                       Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 1:14‐cv‐06447 — Elaine E. Bucklo, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 12, 2015 — DECIDED JUNE 14, 2016 
               ____________________ 

    Before BAUER, FLAUM, and MANION, Circuit Judges. 
    MANION, Circuit Judge. This appeal requires us to consider 
whether the Fair Debt Collection Practices Act’s “bona fide er‐
ror”  defense,  15  U.S.C.  §  1692k(c),  protects  a  debt  collector 
from liability for engaging in conduct that was expressly per‐
mitted under the controlling law in effect at the time, but that 
is later prohibited after a retroactive change of law. 
2                                                         No. 15‐2516 

    In 2013 Blatt, Hasenmiller, Leibsker & Moore, LLC, filed a 
collection lawsuit against Ronald Oliva in the first municipal 
district of the Circuit Court of Cook County. When Blatt filed 
the action, its choice of venue was expressly permitted under 
the  FDCPA’s  venue  provision  as  interpreted  by  Newsom  v. 
Friedman, 76 F.3d 813 (7th Cir. 1996). We subsequently over‐
ruled Newsom, with retroactive effect, in Suesz v. Med‐1 Solu‐
tions, LLC, 757 F.3d 636 (7th Cir. 2014) (en banc). 
    Oliva then sued Blatt for violating the FDCPA’s venue pro‐
vision  as  newly  interpreted  by  Suesz.  The  district  court 
granted summary judgment for Blatt, finding that Blatt relied 
on Newsom in good faith and was therefore immune from lia‐
bility  under  the  FDCPA’s  bona  fide  error  defense.  That  de‐
fense precludes liability for unintentional violations resulting 
from a good‐faith mistake. 
   On appeal, Oliva argues that the bona fide error defense 
does not apply because Blatt’s violation resulted from its mis‐
taken interpretation of the law. See Jerman v. Carlisle, 559 U.S. 
573  (2010).  We  disagree.  In  abiding  by  our  interpretation  in 
Newsom, Blatt simply followed the controlling law of this cir‐
cuit.  Its  failure  to  foresee  the  retroactive  change  of  law  her‐
alded by Suesz was not a mistaken legal interpretation, but an 
unintentional  bona  fide  error  that  precludes  liability  under 
the Act. We therefore affirm the district court’s entry of sum‐
mary judgment for Blatt. 
                                   I. 
   In  December  2013,  Blatt  filed  a  debt‐collection  lawsuit 
against Ronald Oliva on behalf of Portfolio Recovery Associ‐
ates, LLC. The suit was filed at the Richard J. Daley Center in 
No. 15‐2516                                                          3 

downtown Chicago, in the first municipal district of the Cir‐
cuit Court of Cook County. At the time, Oliva resided in Or‐
land Park, Illinois, which is in the fifth municipal district of 
the Circuit Court of Cook County.  
    In  deciding  where  to  file  suit,  Blatt  relied  on  our  then‐
binding precedent in Newsom v. Friedman, 76 F.3d 813 (7th Cir. 
1996). Newsom held that the Circuit Court of Cook County is 
a single “judicial district” for purposes of the FDCPA’s venue 
provision, which requires collection suits to be filed in the “ju‐
dicial district or similar legal entity” where the contract was 
signed  or  where  the  debtor  resides.  15  U.S.C.  §  1692i(a)(2). 
Under Newsom, then, debt collectors were allowed to file suit 
in any of the Circuit Court of Cook County’s various munici‐
pal districts so long as the debtor resided in Cook County or 
signed the  underlying contract there. Since Oliva resided in 
Cook County, Blatt was allowed to file suit in Cook County’s 
first municipal district under Newsom. 
    In July 2014, while Blatt’s lawsuit was still pending, a di‐
vided en banc panel of this court overruled Newsom in Suesz 
v. Med‐1 Solutions, LLC, 757 F.3d 636 (7th Cir. 2014). The Suesz 
court held that a “judicial district or similar legal entity” un‐
der § 1692i is “the smallest geographic area that is relevant for 
determining  venue  in  the  court  system  in  which  the  case  is 
filed.” Suesz, 757 F.3d at 638. Although Suesz dealt only with 
collection lawsuits filed in Marion County, Indiana, the appli‐
cation of its holding to suits filed in Cook County is now clear: 
collection lawsuits governed by § 1692i(a)(2) may no longer 
be filed in any of the various municipal districts of the Circuit 
Court of Cook County, but must instead be filed in the partic‐
ular municipal district where the debtor resides or where the 
4                                                           No. 15‐2516 

underlying contract was signed. The Suesz court also explic‐
itly declined to overrule Newsom on a prospective basis only, 
citing “serious constitutional concerns” about adopting a new 
rule while refusing to apply it to the parties before the court. 
Suesz,  757  F.3d  at  649.  Although  Suesz  did  not  specify  the 
scope  of  its  retroactivity,  we  assume  without  deciding  that 
Suesz’s holding applies retroactively to Blatt, and that Blatt’s 
decision to file suit in the first municipal district of the Circuit 
Court of Cook County was a violation of § 1692i as interpreted 
by Suesz. 
    About  a  week  after  Suesz  was  decided,  Blatt  voluntarily 
dismissed its action without prejudice. Oliva then brought an 
FDCPA claim against Blatt in federal court, alleging that Blatt 
was retroactively liable under Suesz because it filed suit in the 
first municipal district of the Circuit Court of Cook County, 
rather than the fifth  municipal district, where Oliva resided 
when  the  suit  commenced.1  The  parties  filed  cross‐motions 
for summary judgment, and the district court denied Oliva’s 
motion and granted summary judgment for Blatt. The court 
ultimately  concluded  that  Blatt  was  protected  from  liability 
under the FDCPA’s bona fide error defense because it relied 
on Newsom in good faith. Oliva appeals. 




                                                 
      1 There is no suggestion, however, that Oliva was in any way incon‐

venienced by Blatt’s selection of venue. To the contrary, when asked at his 
deposition why it mattered to him that the collection suit was filed at the 
Daley Center rather than the municipal district where he resided, Oliva 
responded, “I would say it only matters to me because it matters to my 
lawyer.” 
No. 15‐2516                                                         5 

                                 II. 
    We review the district court’s grant of summary judgment 
de novo, construing all facts and reasonable inferences in the 
light most favorable to the nonmoving party. Hammarquist v. 
United Cont’l Holdings, 809 F.3d 946, 949 (7th Cir. 2016). Sum‐
mary judgment is required if the movant shows that “there is 
no genuine dispute as to any material fact and the movant is 
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 
    Section  1692i(a)(2)  of  the  FDCPA “requires  a  collector  of 
consumer debts to file its debt‐collection suit in the ‘judicial 
district or similar legal entity’ where the contract was signed 
or where the debtor resides.” Suesz, 757 F.3d at 637. “A viola‐
tion makes the debt collector liable to the debtor for statutory 
and actual damages, as well as attorney fees.” Id. at 639. Not 
every violation, however, results in automatic liability for the 
debt collector. Under the bona fide error defense, a debt col‐
lector is shielded from liability under the Act if it “shows by a 
preponderance of evidence that the violation was not inten‐
tional  and  resulted  from  a  bona  fide  error  notwithstanding 
the maintenance of procedures reasonably adapted to avoid 
any such error.” 15 U.S.C. § 1692k(c). 
    As noted above, the district court granted summary judg‐
ment to Blatt based on its finding that Blatt’s alleged violation 
of the FDCPA’s venue provision was the result of a bona fide 
error under § 1692k(c). The parties do not dispute that Blatt’s 
violation  was  unintentional  or  that  Blatt  maintained  proce‐
dures  reasonably  adapted  to  avoid  the  error  that  led  to  the 
violation. Therefore, the only issue before the court is whether 
the violation was the result of a bona fide error. 
6                                                           No. 15‐2516 

    We have little trouble concluding that Blatt relied in good 
faith on our then‐binding precedent in Newsom when decid‐
ing to file its collection lawsuit against Oliva in the first mu‐
nicipal district of the Circuit Court of Cook County. Newsom 
was the settled law of this circuit for nearly eighteen years at 
the time, and Newsom’s unambiguous holding expressly per‐
mitted Blatt to file suit exactly where it did. That Suesz later 
overruled  Newsom  does  not  change  our  analysis;  Suesz  may 
have created a retroactive cause of action for violations that 
preceded it, but it does not retroactively proscribe the appli‐
cation of the bona fide error defense. We therefore hold that 
Blatt’s violation of § 1692i as interpreted by Suesz was the re‐
sult of a bona fide error that precludes liability under the Act. 
     Oliva objects that this result cannot be reconciled with the 
Supreme  Court’s  decision  in  Jerman  v.  Carlisle,  559  U.S.  573 
(2010), which held that the bona fide error defense does not 
apply  to  “a  violation  resulting  from  a  debt  collector’s  mis‐
taken interpretation of the legal requirements of the FDCPA.” 
Id.  at  577;  see  also  id.  at  604–05.  Jerman  does  not  apply  here, 
however, for several reasons. First, Jerman applies only when 
the  debt  collector’s  violation  results  from  the  debt  collector’s 
mistaken interpretation of the law, id., and here there is no in‐
dication that Blatt’s violation was the result of any mistaken 
legal  interpretation  on  the  part  of  Blatt.  Blatt’s  conduct  was 
expressly allowed under Newsom, which was the controlling 
law  of  this  circuit  when  the  conduct  occurred.  In  filing  suit 
where  it  did,  therefore,  Blatt  did  not  interpret  the  relevant 
venue provision of the FDCPA, mistakenly or otherwise, but 
simply abided by our interpretation in Newsom. Blatt’s deci‐
sion  to  follow  Newsom  does  not  amount  to  an  independent 
(and  entirely  futile)  “interpretation”  of  that  which  Newsom 
had already definitively interpreted and handed down as the 
No. 15‐2516                                                                 7 

binding law of this Circuit.2 Consequently, if Blatt’s selection 
of venue under Newsom was the result of a mistaken interpre‐
tation of the FDCPA, it was the result of our mistaken inter‐
pretation, not Blatt’s. 
    This is not to say that Blatt did not exercise any independ‐
ent judgment in deciding where to sue in Cook County. In de‐
ciding  whether  to  file  suit  at  the  Daley  Center,  Blatt  had  to 
determine both that Oliva resided in Cook County, and that 
in light of that fact the Daley Center was an appropriate venue 
under  Newsom.  Neither  of  Blatt’s  independent  judgments  in 
this  regard,  however,  involved  a  legal  interpretation  of  the 
FDCPA. 
    Moreover, even if Blatt’s violation was the result of its own 
interpretation  of  the  law,  Jerman  still  would  not  apply,  for 
Blatt’s  interpretation  was  not  mistaken  when  it  was  made. 
That is, assuming Blatt independently interpreted the control‐
ling  law  of  Newsom  before  filing  suit,  its  interpretation  was 
undisputedly correct, since it relied on Newsom to file suit ex‐
actly where Newsom allowed. That Blatt’s conduct would later 
be deemed a violation under Suesz is not the result of Blatt’s 



                                                 
      2 In Jerman, by contrast, there was no controlling authority governing 

the debt collector’s challenged conduct, so the debt collector had to inter‐
pret the FDCPA for itself to decide if its conduct was legal. Jerman, 559 U.S. 
at 579–80 & n.2. Similarly, the debt collector in Suesz had to interpret the 
FDCPA’s venue provision in determining where it was permissible to file 
suit in Marion County, Indiana, since Newsom’s holding was limited to the 
Circuit Courts of Illinois, and did not extend to the filing of lawsuits in 
other states. See Newsom, 76 F.3d at 818–20 (holding only that the Circuit 
Courts of Illinois, including the Circuit Court of Cook County, are indi‐
vidual judicial districts under § 1692i). 
8                                                                No. 15‐2516 

mistaken  interpretation  of  the  FDCPA,  but  of  a  retroactive 
change of law that was entirely outside Blatt’s control.  
   In sum, Blatt has shown by a preponderance that its chal‐
lenged  conduct  was  the  result  of  an  inadvertent  good‐faith 
mistake that it took every reasonable precaution to avoid. The 
bona fide error defense applies, and the district court properly 
granted summary judgment for Blatt.3 
                                                    III. 
   For  the  foregoing  reasons,  the  judgment  of  the  district 
court is AFFIRMED. 
       
       
       
       




                                                 
      3 Blatt also raises several alternative arguments in support of the dis‐

trict  court’s  entry  of  summary  judgment.  It  contends  that  it  was  inde‐
pendently  immune  from  liability  under  the  “safe  harbor”  provision  of 
§ 1692k(e); that it did not violate § 1692i because it filed suit in the judicial 
district where the underlying contract was signed; and that Suesz’s retro‐
activity does not extend to collection suits filed in Cook County. Because 
we  conclude  that  summary  judgment  was  proper  for  the  reasons  dis‐
cussed above, we do not reach these alternative arguments.